Case: 12-40351       Document: 00512086166         Page: 1     Date Filed: 12/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2012
                                     No. 12-40351
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ABDON RICARDO HERNANDEZ-MATEOS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1440-1


Before DAVIS, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Abdon Ricardo Hernandez-
Mateos raises an argument that is foreclosed by United States v. Betancourt, 586
F.3d 303, 308-09 (5th Cir. 2009), which reaffirmed the holding in United States
v. Gamez-Gonzalez, 319 F.3d 695, 700 (5th Cir. 2003), that knowledge of drug
type and quantity is not an element of the offense under 21 U.S.C. § 841. The
appellant’s motion for summary disposition is GRANTED, and the judgment of
the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.